Title: From Thomas Jefferson to the Officer Commanding the French Naval Force, 21 March 1781
From: Jefferson, Thomas
To: Officer Commanding the French Naval Forces



Sir
Richmond March 21st. 1781

The inclosed Letter will inform you of the Arrival of a British fleet in Chesapeake Bay. Lest you should be unapprized of it, I have thought it necessary to order two Lookout Boats from the Eastern Shore of this State to fall in with you and deliver you this notice on which it will be in your power to take such measures as the actual Strength and Circumstances of your fleet shall render necessary. I have the Honor to be &c.,

T. J.

